DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 & 11-12 of the issued patent of application 16/086,027. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same structural matter.
The chart below provides a side by side analysis of Claims 1-2 and 7-8 of the current application and Claims 1-2 and 7-8 of the issued patent of application number 16/086,027.
Issued Patent of Application 16/086,027
Application 16/086,040—Filed 09/18/2018
1. A pallet container for storing and for transporting liquid for free-flowing filling materials having a thin-walled rigid 
characterized in that
the cuboid-shaped flexible inliner in the lower removal region has a corresponding wall recess, directed inward and corresponding with the protective-housing-shaped molding of the thin-walled rigid internal container, having two lateral wall parts, an upper wall part, and a rearward wall part having a flexible removal connector molded thereon, which is configured so as to bear completely in an exact fit on the internal surface of the molding that protrudes in a protective-housing manner into the interior of the thin-walled rigid internal container.

characterized in that
the cuboid-shaped flexible inliner in the lower removal region has a wall recess, directed inward and adapted so as to correspond with the protective-housing-shaped molding of the rigid plastics-material container, having two lateral wall parts, an upper wall part and a rearward wall part having a flexible removal connector molded thereon, which is adapted to bear completely in an exact fit on the internal surface of the molding that protrudes in a protective-housing manner into the interior of the rigid plastics-material container.

2. The inliner as claimed in claim 1, characterized in that the cuboid-shaped flexible inliner is welded together from three blank panels, and comprises an upper horizontal lid part having a centric flexible filling connector, a lower horizontal base part having a clearance that corresponds with the base shape of the wall recess, and a vertically encircling side-wall blank panel having area portions for the two lateral wall parts, the upper wall part, and the rearward wall part of the wall recess of the inliner.
7. The inliner as claimed in claim 1, characterized in that the flexible inliner for a filling material volume of approx. 100 I has a cuboid shape having a length (LI) of 1150-1190 mm, a width (BI) of 950-1050 mm, and a height (HI) of 950-1050 mm, and that the wall of said inliner is welded together from three blank panels.
7. The inliner as claimed in claim 1, characterized in that the flexible inliner for a filling material volume of approx. 100 I has a cuboid shape having a length (LI) of 1150-1190 mm, a width (BI) of 950-1050 mm, and a height (HI) of 950-1050 mm, and that the wall of said inliner is welded together from three blank panels.
8. The inliner as claimed in claim 1, characterized in that the flexible inliner 



5.	Claims 2-9 and 12 are objected to as being dependent from rejected base claims 1 and 11, respectively. 

Response to Amendment
6.	The amendment filed February 19, 2021 has been entered. Claims 1-12 remain pending. Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the Non-Final Office Action mailed November 19, 2020. The response to the abstract objections is noted and objection has been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed February 19, 2021, with respect to the rejection(s) of claim(s) 1, 6-8 and 10 under U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Siebel (US 2016/0001951 A1) in view of Nichols (5,156,268).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel (US 2016/0001951 A1) and further in view of Nichols (5,156,268).

Regarding Claim 1: Siebel discloses a cuboid-shaped flexible inliner (18, page 1 [0006]) from a plastics film (page 1, paragraph [0020]), having an upper filling connector (35) and a lower removal connector (30), the cuboid-shaped flexible inliner (18) for a pallet container (10) for storing and for transporting liquid or free-flowing filling materials (page 1, [0001]), the pallet container (10) having a tubular lattice frame (14), from welded-together horizontal and vertical tubular bars (page 1, paragraph [0001]), and a rectangular base pallet (12), characterized in that the cuboid-shaped flexible inliner (18) in the lower removal region (surrounding feature 30) has a wall recess (Figure 1), directed inward 

Siebel discloses all of the elements of the claimed invention except having a thin-walled rigid internal container from a thermoplastic plastics material tightly enclosed the by the tubular lattice frame as a supporting jacket, the plastics-material internal container on the rectangular base pallet, wherein the cuboid plastics-material internal container has two longer side walls, a shorter rear wall, a shorter front wall. Nichols teaches that it is well known within the art to have a pallet container with a thin-walled rigid internal container (18, column 1, lines 44-46) with two longer side walls, and shorter rear and front walls (column 1, lines 44-46) as a supporting jacket tightly enclosing the plastics-material internal container (column 2, lines 63-67), and wherein the rectangular base pallet bears the plastics-material internal container (column 2, lines 45-48). Although the rigid internal container is not explicitly disclosed as thin, the thickness of the container would be an obvious matter of design choice relative to the specifics of the articles being held in the container (MPEP 2144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible inliner of Siebel with the thin-walled rigid internal container as taught by Nichols. The motivation for doing so would be to support 

Regarding Claim 7: Siebel-Nichols discloses the inliner as applied in claim 1 above, except for the claimed volume and dimensions. The specific dimensions of the inliner (length, width, and volume) are not considered critical to the invention and selection fot he claimed dimensions are considered an obvious matter of design choice based upon the quantities of material to be shipped and the space requirements of the transport equipment or storage facilities. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Regarding Claim 8: Siebel-Nichols discloses the inliner as applied in claim 1 above, except for the dimension of the upper filling connector. The specific dimensions of the upper filling connector and the lower flexible removal connector (length, and diameter) are not considered critical to the invention and selection of the claimed dimensions are considered an obvious matter of design choice based upon the dimensions of the filling and extracting equipment. It has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding Claim 10: Siebel-Nichols discloses the inliner as applied to claim 1 above, except wherein the upper flexible filling connector (35) and the lower flexible removal connector (30) of the flexible inliner (18) are produced as a tubular film from the same multi- layered composite film material having the same barrier properties as the multi-layered composite film material of the flexible inliner. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 11: Siebel discloses a pallet container (10) for storing and for transporting liquid or free-flowing materials (page 1, [0001]), having a tubular lattice frame (14), as a supporting jacket (Figure 1), from welded-together horizontal and vertical tubular bars (page 1, paragraph [0001]), and having a rectangular base pallet (12) to which the tubular lattice frame (14) is fixedly connected (page 1, paragraph [0020]), and wherein a cuboid-shaped flexible inliner (18) from a plastics film (page 1, paragraph [0001]), having an upper filling connector (35) and a lower removal connector (30), as claimed in claim 1, characterized in that the cuboid-shaped flexible inliner (18) in the lower removal region (surrounding feature 30) has a wall recess (Figure 1), directed inward (Figure 1), having two lateral wall parts, an upper wall part, and a rearward wall part having a flexible removal connector (35) molded thereon, and is configured so as to bear completely in an exact fit on the internal surface of the molding that protrudes in a protective-housing manner into the interior of the rigid plastics- material container (Figure 1).

Siebel discloses all of the elements of the claimed invention except having a thin-walled rigid internal container from a thermoplastic plastics material tightly enclosed the by the tubular lattice frame as a supporting jacket, the plastics-material internal container on the rectangular base pallet, wherein the cuboid plastics-material internal container has two longer side walls, a shorter rear wall, a shorter front wall. Nichols teaches that it is well known within the art to have a pallet container with a thin-walled rigid internal container (18, column 1, lines 44-.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Siebel (US 2016/0001951 A1) in further in view of Nichols (5,156,268), and further in view of Savage et al (6,854,246 B2), hereafter, Savage.
Regarding Claim 12: Siebel-Nichols disclose all of the features as applied to claim 11 above, and except a method for inserting a new inliner into a pallet container, characterized in that the inliner is inflated using compressed air, and excess air is removed without residue by vacuum pumps from the intermediate space between the external surface of the inline and the internal surface of the plastics-material internal container until no air and no intermediate space remains between the inliner and the plastics-material internal container such that a stable vacuum is set, said vacuum, upon gas-tight closure of the container opening by way of which the excess air has been evacuated, being durably maintained during the entire intended use of the pallet container until the next replacement of the used inliner. 
Savage teaches a method for inserting a new inliner into a pallet container, wherein the inliner after insertion and welding to the rigid filling connector and removal connector of the plastics-material internal container is inflated using compressed air (Savage, column 2; lines 24-25), and excess air is removed without residue by vacuum pumps (Savage, column 5; lines 6-22) from the intermediate space between the external surface of the inliner and the internal surface of the plastics-material internal container until no air and no intermediate space remains between the inliner and the plastics-material internal container (Savage, claim 7) such that a stable vacuum is set, said vacuum, upon gas-tight closure of the container opening by way of which the excess air has been evacuated, being durably maintained during the entire intended use of the pallet container until the next replacement of the used inliner (Savage, claim 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Plunkett et al (2008/0310766 A1), teaches that it is well known within the art to seal together a liner from multiple pieces, sealed together at the edges (page 1, [0008]).
Weyrauch et al (2015/0239608 A1), suggests that it is well known within the art for a pallet container to have a 1000 L filling volume (page 1, paragraph [0002]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736